DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant application is in response to communication filed on 05/24/2021.
Claims 1-20 are pending of which claims 1, 11, and 20 are independent.
The IDS(s) submitted on 05/24/21 has been considered.
The instant application is a continuation of application 16/366688 (US PAT 11019668).
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11019668.  Although the claims at issue are not identical, they are not patentably distinct from each other because both pending claims and patented claims are directed to an Access and Mobility Management Function (AMF) identifying an SMF (“Session Management Function”)  that supports exchange of user data between the wireless device and the SMF using  a non-access stratum message and the SMF to be requested to establish the session for CIoT packet transmission, but still the pending independent claims are broader from the patented independent claims as the pending independent claims fail to indicate at the minimum the CIoT indication is a CIoT optimization indicationand the session is a packet data unit (PDU) session.
To establish the double patenting rejection of pending claims 1-20, the pending independent claims 1, 11, and  20 are rejected based on the corresponding patented independent claims 1, 11, and 20 as shown in the match up of limitations in the table shown below.
Pending Claim 1 of instant Application
Patented Claim 1 of US PAT 11019668
1. A method comprising: receiving, by an access and mobility management function (AMF) from a wireless device, a request to establish a session;
1. A method comprising: receiving, by an access and mobility management function (AMF) from a wireless device, a first message indicating a request to establish a packet data unit (PDU) session;
sending, by the AMF to a network repository function (NRF), a control plane cellular internet of things (CIoT) indication requesting discovery of a session management function (SMF) that supports exchange of user data between the wireless device and the SME using a non-access stratum message;
sending, by the AMF to a network repository function (NRF), a second message comprising a control plane cellular internet of things (CIoT) optimization indication requesting discovery of a session management function (SMF) that supports exchange of user data of the wireless device between the wireless device and the SMF using a non-access stratum message; 
receiving, by the AMF from the NRF, an identifier of the SMF;
receiving, by the AMF from the NRF and based on the second message, a third message comprising an identifier of the SMF that supports CIoT optimization; and 
and sending, by the AMF to the SMF, a request to establish the session for CloT packet transmission.
and sending, by the AMF to the SMF, a fourth message indicating a request to establish the PDU session for packet transmission based on CIoT optimization.


Pending Claim 11 of instant Application
Patented Claim 11 of US PAT 11019668
11. An access and mobility management function (AMP) comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the AMF to: receive, from a wireless device, a request to establish a session;
11. An access and mobility management function (AMF) comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the AMF to: receive, from a wireless device, a first message indicating a request to establish a packet data unit (PDU) session; 
send, to a network repository function (NRF), a control plane cellular internet of things (CIoT) indication requesting discovery of a session management function (SMF) that supports exchange of user data between the wireless device and the SMF using a non-access stratum message;
send, to a network repository function (NRF), a second message comprising a control plane cellular internet of things (CIoT) optimization indication requesting discovery of a session management function (SMF) that supports exchange of user data of the wireless device between the wireless device and the SMF using a non-access stratum message;
receive, from the NRF, an identifier of the SMF;
receive, from the NRF and based on the second message, a third message comprising an identifier of the SMF that supports CIoT optimization; 
and send, to the SMF, a request to establish the session for CIoT packet transmission.
and send, to the SMF, a fourth message indicating a request to establish the PDU session for packet transmission based on CIoT optimization.



Pending Claim 20 of instant Application
Patented Claim 20 of US PAT 11019668
20. A system comprising: a wireless device; a network repository function (NRF); a session management function (SMF); and an access and mobility management function (AMF) comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors of the AMF, cause the AMF to:
20. A system comprising: an access and mobility management function (AMF) comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors of the AMF, cause the AMF to:
receive, from the wireless device, a request to establish a session;
receive, from a wireless device, a first message indicating a request to establish a packet data unit (PDU) session; 
send, to the NRF, a control plane cellular internet of things (CIoT) indication requesting discovery of the SMF that supports exchange of user data between the wireless device and the SMF using a non-access stratum message;
send, to a network repository function (NRF), a second message comprising a control plane cellular internet of things (CIoT) optimization indication requesting discovery of a session management function (SMF) that supports exchange of user data of the wireless device between the wireless device and the SMF using a non-access stratum message;
receive, from the NRF, an identifier of the SMF;
receive, from the NRF and based on the second message, a third message comprising an identifier of the SMF that supports CIoT optimization; and send, to the SMF, a fourth message indicating a request to establish the PDU session for packet transmission based on CIoT optimization; 
and send, to the SMF, a request to establish the session for CloT packet transmission.
and send, to the SMF, a fourth message indicating a request to establish the PDU session for packet transmission based on CIoT optimization; 

a wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors of the wireless device, cause the wireless device to: send a first message to the AMF, indicating a request to establish a PDU session; an NRF, comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors of the NRF, cause the NRF to: receive, from the AMF the second message comprising a control plane cellular internet of things (CIoT) optimization indication requesting discovery of a session management function (SMF) that supports exchange of user data of the wireless device between the wireless device and the SMF using a non-access stratum message; send, to the AMF and based on the second message, the third message comprising the identifier of the SMF that supports CIoT optimization; an SMF comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors of the SMF, cause the SMF to: receive, from the AMF a fourth message indicating the request to establish the PDU session for packet transmission based on CIoT optimization.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/           Primary Examiner, Art Unit 2474